Citation Nr: 0622059	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-01 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
condition.  

2.  Entitlement to service connection for a bilateral knee 
condition.  

3.  Entitlement to service connection for a bilateral elbow 
condition.  

4.  Entitlement to an initial compensable evaluation for 
dyshidrotic eczema of the feet.  

5.  Entitlement to an initial compensable evaluation for 
residuals of a fractured distal phalanx of the left fourth 
finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to July 
2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, in pertinent part, denied service 
connection for bursitis in the ankles, a bilateral knee 
condition, and a bilateral elbow condition, and granted 
service connection for dyshidrotic eczema of the feet and 
residuals of a fractured distal phalanx of the fourth finger 
of the left hand, both evaluated as noncompensable, effective 
July 6, 2001.  

The June 2002 rating decision also granted service connection 
for a scar of the left fourth finger, with a noncompensable 
evaluation, effective July 6, 2001.  The veteran expressed 
dissatisfaction with this initial evaluation in his June 2003 
notice of disagreement (NOD).  In his December 2003 Form 9 
(substantive appeal) he expressed a belief that the scarring 
on his left fourth finger warranted a 10 percent evaluation 
under the Rating Schedule.  

A September 2004 rating decision granted an increased initial 
evaluation of 10 percent for scarring on the left fourth 
finger, effective July 6, 2001.  The rating decision informed 
the veteran that the grant of an initial evaluation of 10 
percent was considered a complete grant of the benefits 
sought on appeal for the issue.  An October 2004 letter from 
the RO provided notice to the veteran of the September 2004 
rating decision and further advised him that the issue of 
entitlement to an increased initial evaluation for scarring 
on the left fourth finger was considered resolved and would 
not receive further consideration.  The veteran has not 
expressed any disagreement with the 10 percent initial 
evaluation assigned for scarring of the left fourth finger, 
the issue has not been certified for appellate consideration, 
and will not be discussed in this decision.  


FINDINGS OF FACT

1.  There is no current bilateral ankle disability.  

2.  There is no current bilateral knee disability.  

3.  There is no current bilateral elbow disability.  

4.  Dyshidrotic eczema of the feet is manifested by itching, 
crusting, and ulcer formation during flare-ups, and is 
treated with topical medications and corticosteroid creams.  
There is no medical evidence that the condition affects 
exposed areas or more than 5 percent of the entire body.  

5.  The veteran's left fourth finger disability is manifested 
by ankylosis at the distal interphalangeal (DIP) joint, which 
does not approximate amputation at or proximal to the 
proximal interphalangeal (PIP) joint, and does not involve 
ankylosis or limitation of motion of other joints of the left 
fourth finger or other fingers.  


CONCLUSIONS OF LAW

1.  A bilateral ankle disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).   

2.  A bilateral knee disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.   

3.  A bilateral elbow disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.   

4.  The schedular criteria for an initial compensable 
evaluation for dyshidrotic eczema of the feet are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002 & 2005).      

5.  The schedular criteria for an initial compensable 
evaluation for residuals of a fractured distal phalanx of the 
fourth finger of the left hand are not met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Codes 5155, 
5227, 5230 (2002 & 2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

A September 2001 VCAA letter informed the veteran of what 
information and evidence was necessary to establish service 
connection for his claimed conditions.    

This VCAA letter satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to the fourth element, the September 
2001 VCAA letter asked the veteran to send information 
describing additional evidence he wanted VA to obtain on his 
behalf or to send the evidence itself.  This letter informed 
him where and when to send such information and evidence.  
Thus, he was adequately advised to submit any evidence in his 
possession pertinent to the claims on appeal.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  VCAA notice was 
timely given prior to the June 2002 rating decision.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
      
The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided on these 
latter two elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced  thereby).  

As the Board concludes below that the preponderance of the 
evidence is against the claims for service connection for 
disabilities of the ankles, knees, and elbows, any questions 
as to the appropriate disability ratings or effective dates 
to be assigned are rendered moot.  

In regard to the claims for increased initial evaluations, in 
Dingess the Court held that once service connection is 
granted the claim is substantiated, and further notice as to 
the rating or effective date elements is not required.  
Dingess v. Nicholson.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and private outpatient 
treatment records have been associated with the claims file.  
In addition, the veteran was afforded VA examinations in 
December 2001 and February 2004 to evaluate his disabilities.  

In his June 2006 written presentation to the Board, the 
veteran's representative argued that, despite the fact that 
the February 2004 VA examination found the dyshidrotic eczema 
to be free from symptomatology, the condition should be 
evaluated during an active, rather than an inactive phase 
pursuant to Ardison v. Brown, 6 Vet. App. 405, 407-8 (1994).  

While the Board has considered this argument, the Court, more 
recently, held in Voerth v. West, 13 Vet. App. 117, 122-23 
(1999), that a new VA examination to evaluate disability at 
the time of inflammation was not required where the 
disability did not impact employment, and where the worsened 
condition only lasted for a short period of time.  

As will be discussed further below, no evidence has been 
presented that dyshidrotic eczema negatively impacts the 
veteran's earning capacity, or that the described periods of 
flare-up lasted for extended periods of time, as the veteran 
has specifically described the dyshidrotic eczema as being 
exacerbated by periods of stress.  Therefore, the Board finds 
that the VA examinations of record are adequate for 
evaluating this disability and remand for a new VA 
examination is not required.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Service Connection

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  

Proof of direct service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service medical records reflect that the veteran is right-
handed.  He had a normal enlistment examination in December 
1993.  In October 1995 he complained of achiness in the 
bilateral knees.  The impression was bilateral knee 
arthralgias of unknown etiology.  In November 1995, the 
veteran reported sore joints, but these were not considered 
disabling.  In February 1998 the veteran complained of the 
onset of elbow pain with limited range of motion six months 
earlier, but no diagnosis regarding the elbows was made, only 
a determination that the veteran was qualified for 
reenlistment.  In August 2000 he complained of general 
achiness of his knees and ankles.  The assessment was 
polyarthralgia.  While the veteran complained that his knees 
and ankles were painful, they were not swollen and he 
retained full range of motion.  

The veteran underwent an examination for ionizing radiation 
work in April 2001.  His report of medical history includes 
poly joint pain, including in the ankles, knees, and elbows, 
with bilateral ankle bursitis and lateral epicondylitis, not 
considered disabling.  Despite this report, clinical 
evaluation of the upper and lower extremities was normal and 
the only diagnosis potentially relating to the ankles, knees, 
or elbows was polyarthralgias, not considered disabling.  The 
veteran was found qualified for ionizing radiation work.  

At VA examination in December 2001 the veteran gave a history 
of symptoms in his ankles, knees, and elbows.  He reported 
pain, stiffness, inflammation, instability, and locking.  He 
reported that his symptoms flared up about 5 or 6 times a 
month, each flare-up lasting for days.  These flare-ups were 
aggravated by activities such as sports and were relieved by 
rest.  The examiner noted that there were no constitutional 
signs of joint condition.  

Musculoskeletal examination revealed that the veteran had no 
calluses or unusual shoe-wear pattern, and he did not use any 
device, such as crutches, a brace, or a cane, to walk.  
Examination of the ankles, knees, and elbows were all normal.  
The veteran stated that these areas only bothered him when he 
was running or during intense sports activity.  The ankles, 
knees, and elbows all had normal range of motion with no 
signs of pain, weakness, lack of endurance, or 
incoordination.  

In regard to the claimed ankle, knee, and elbow conditions 
the examiner found that there was no diagnosis as there was 
no pathology to render a diagnosis revealed during 
examination.  Radiological studies of the ankles, knees, and 
elbows were unremarkable.  

The Court has held that a symptom, such as pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub. nom. 
Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22 (1998) (holding that there was 
no objective evidence of a current disability, where the 
medical records showed the veteran's complaints of pain, but 
no underlying pathology was reported).  

In this case, there is no current diagnosis of underlying 
pathology or clinical disability in the ankles, elbows, or 
knees.  While the veteran himself has claimed that he has 
bursitis of the ankles, and he is competent to report 
symptoms such as pain, he is not competent to report a 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

While the April 2001 examination in the service medical 
records included a medical history of bursitis of the ankles 
and lateral epicondylitis, this cannot satisfy the 
requirement of a currently diagnosed disability of the ankles 
and elbows, as medical history provided by a veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  These two conditions 
were recorded during the medical history portion of the 
examination, neither was mentioned or diagnosed on clinical 
evaluation.  Thus, there is no competent medical evidence 
enhancing or analyzing the reported history.  

More importantly, a current disability must be shown at the 
time of the claim, and not at some time in the past.  Gilpin 
v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The finding of 
disability in service, could not satisfy the requirement for 
a current disability.

There is no evidence in the claims file that the veteran has 
underlying pathology or clinical disability in the ankles, 
elbows, or knees.  The veteran stated in his June 2003 NOD 
and his December 2003 substantive appeal that he had not 
sought treatment for his ankles, knees, or elbows since 
service, meaning that there would be no other medical records 
which could provide evidence of the required underlying 
disability.  Without such evidence, current ankle, knee, or 
elbow disabilities for purposes of service connection are not 
established.    

The Board has considered the fact that the December 2001 VA 
examiner did not specifically indicate review of the claims 
file.  However, without evidence of current disability, the 
service connection claims cannot be satisfied, thus, remand 
is not required because examiner's statement as whether or 
not the claims file was reviewed will not change the findings 
regarding current disability in the ankles, knees, and/or 
elbows, an essential element of a successful service 
connection claim.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).  

Because the most probative evidence is to the effect that the 
veteran does not have current ankle, knee, or elbow 
disabilities, the preponderance of the evidence is against 
the claims.  Since the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application, and the claims are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

III.  Dyshidrotic Eczema

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The Board notes that the schedular criteria by which 
dermatological disorders are rated changed during the course 
of this appeal.  67 Fed. Reg. 49590-49599 (July 31, 2002) 
(effective August 30, 2002) (codified at 38 C.F.R. § 4.118 
(2005)).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 
2003).  VA's General Counsel has held that when a new statute 
is enacted or a new regulation is issued while a claim is 
pending, VA must first determine whether the statute or 
regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003 (2003); 69 Fed. 
Reg. 25179 (2004).

The veteran's dyshidrotic eczema of the feet is currently 
rated as noncompensable under Diagnostic Code 7806.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  

Under the old rating criteria, evidence of slight, if any, 
exfoliation, exudation, or itching caused by eczema (if on a 
nonexposed surface or small area) warrants a noncompensable 
evaluation.  Exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area warrants a 10 percent 
evaluation.  Constant exudation or itching, extensive 
lesions, or marked disfigurement warrants a 30 percent 
evaluation, while a 50 percent evaluation requires 
ulceration, extensive exfoliation, or crusting and systemic 
or nervous manifestations, or exceptional repugnance.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

The revised rating criteria provide a noncompensable 
evaluation when less than 5 percent of the entire body or 
less than 5 percent of exposed areas is affected, and; no 
more than topical therapy is required during the past 12-
month period.  A 10 percent evaluation is provided for 
dermatitis or eczema covering at least 5 percent, but less 
than 20 percent, of the entire body or at least 5 percent, 
but less than 20 percent, of exposed areas affected; or the 
need for intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating requires evidence of exposure 
from 20 percent to 40 percent of the entire body or 20 
percent to 40 percent of exposed areas affected; or the need 
for systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  A 
60 percent evaluation requires evidence of exposure to more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected; or the need for constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).  

Service medical records reflect that the nailbed of the left 
great toe was pitted on clinical evaluation in April 2001 and 
the physician noted a history of dyshidrotic eczema.  

On VA examination in December 2001 the veteran reported that 
dyshidrotic eczema was constant and caused some itching pain, 
and blisters.  The condition was limited to areas not exposed 
to the sun, as it was manifested by small fluid-filled 
blisters on the bottom and sides of his feet.  The diagnosis 
was dyshidrotic eczema and the examiner noted that the 
veteran could handle his occupation as a student with no 
problem.  

The veteran underwent a private skin evaluation in May 2003.  
He complained of painful vesicles, 1 to 5mm deep, itching and 
scaling 3 times a year for the past several years.  The 
physician noted a scattered area of deep seated vesicles on 
the medial foot with dry scaly skin, but no exudation.  

In his June 2003 NOD the veteran described large, fluid-
filled blisters on the middle and sides of his feet to the 
bottom of his feet.  He described the blisters as ranging in 
size from a pencil eraser to a quarter, and were itchy, deep, 
painful, and caused difficulty in walking and wearing shoes.  
He stated that, after popping, the blisters left large 
cracked areas in his feet, and that none of his prescribed 
medications seemed to help, but that his only relief was to 
try to avoid stress, as the blisters seemed to be worst 
during times of stress.  The veteran reiterated these 
statements in his December 2003 substantive appeal.  

At a February 2004 VA examination the veteran reported that 
his condition was ongoing, but it was clear on the day of the 
examination.  He described the condition, at its worst, as 
consisting of oozing of yellowish fluid, itching, crusting, 
and ulcer formation.  He reported that flare-ups of the 
condition resulted in his ability to function at 75 percent 
of normal capacity.  He had used topical medications, 
including corticosteroid creams, to treat the condition, 
which did not involve any areas exposed to the sun.  The 
veteran worked as an X-ray technician and was able to perform 
all aspects of daily living.  The examiner noted that the 
skin of both feet appeared normal with no exacerbation of the 
dyshidrotic eczema, which the veteran reported was brought on 
by stress. 

The medical evidence of record does not demonstrate that 
dyshidrotic eczema warrants a compensable evaluation under 
either the old or new rating criteria.  Most recently, the 
skin condition was found to be non-symptomatic.  Both 
subjective reports and objective medical findings prior to 
February 2004, have consistently found the symptoms of 
dyshidrotic eczema to be limited to the feet, and frequently 
described as the sides or bottom of the feet.  Because the 
disability does not involve an exposed surface or extensive 
area it does not warrant an increased evaluation under 
Diagnostic Code 7806 as it existed prior to the August 30, 
2002 revision.  Further, there has been no allegation or 
evidence of marked disfigurement, systemic or nervous 
manifestations, or marked repugnance.  Thus, an initial 
compensable evaluation under the old version of Diagnostic 
Code 7806 is not warranted.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).  

Similarly, the medical evidence does not demonstrate 
entitlement to a compensable evaluation under the revised 
version of Diagnostic Code 7806.  Again, the veteran most 
recently demonstrated no symptoms of dyshidrotic eczema, 
there has been no medical evidence that at least 5 percent of 
the body is affected, or that corticosteroid or 
immunosuppressive drugs are required for treatment.  

The VA examination found the condition to be confined to the 
bottom of the feet, and the private medical evidence showed 
it to be confined to scattered areas on the medial foot.  
Further, treatment of dyshidrotic eczema has been limited to 
topical medication.  Therefore, a compensable evaluation 
under the revised version of Diagnostic Code 7806 is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).  

Hence, the medical evidence does not demonstrate entitlement 
to a compensable initial evaluation under either the old or 
new rating criteria.  38 C.F.R. § 4.7.  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson would be in order.  The 
Board finds that the noncompensable evaluation reflects the 
highest degree of disability since the grant of service 
connection.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The record does not reflect any, let alone frequent, 
hospitalization for dyshidrotic eczema.  Further, the veteran 
has not suggested, nor does the evidence reflect specific 
loss of income from lost work, thus, marked interference in 
employment has not been shown.  Therefore, referral for an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321.  

IV.  Left Fourth Finger

Service medical records reflect that in November 1999 the 
veteran underwent surgical repair for an avulsion fracture of 
the volar surface of the distal phalanx of the fourth finger 
of the left hand following a football injury.  A January 2000 
report of treatment notes a clinically healed distal phalanx 
fracture with ankylosis of the distal interphalangeal (DIP) 
joint. 

The veteran's fourth finger of the left hand was evaluated 
during VA examination in December 2001.  He was able to make 
a tight fist with all fingers bilaterally, with the exception 
of the fourth finger of the left hand, which was 1cm short of 
the median transverse fold.  Hand strength was normal and the 
veteran was able to tie his shoes, fasten buttons, pick up 
and tear a piece of paper with his affected hand, and pick up 
a pin and grasp it tightly.  All fingers had full range of 
motion without signs of pain, weakness, lack of endurance, or 
coordination, with the exception of the fourth finger of the 
left hand, which had range of motion restricted to 20 degrees 
in the DIP joint, with pain throughout, and normal range of 
motion in the proximal interphalangeal (PIP) and metacarpal 
phalangeal (MP) joints.  The veteran did complain of 
paresthesia of the left fourth and fifth fingers, and had 
difficulty telling the difference between hot and cold and 
sharp and dull.  

The examiner's diagnosis in regard to the left fourth finger 
was, status post fracture and torn tendon.  The examiner 
opined that the veteran was able to handle both his usual 
occupation as a student and his activities of daily living.  
X-ray of the left hand revealed an old injury of the DIP 
joint of the fourth finger, with mild residual palmar flexion 
deformity, with an otherwise normal assessment.  

In his June 2003 NOD the veteran reported almost no range of 
motion in the last joint of the fourth finger of his left 
hand.  

At private treatment in December 2003 examination revealed 
deformity above the distal phalanx of the left fourth finger, 
with an abnormal nail, in that it was somewhat shortened and 
with ridges.  There was some sensitivity and tenderness on 
palpation of the fingernail.  The left fourth finger was also 
about 5mm shorter than the right fourth finger.  The veteran 
has submitted photographs of the left fourth finger.  

The DIP joint was stuck at approximately 10 degrees of 
flexion, with mild tenderness above the joint.  The veteran 
was able to achieve passive motion from 5 to 20 degrees when 
the joint is forced, but this was uncomfortable.  

The veteran was able to touch the left fourth finger to the 
palm of the hand when making a fist, but this was not normal 
motion and the DIP joint remained ankylosed at 10 degrees.  
Sensation was intact throughout the finger and there was no 
loss of the pulp.  X-ray revealed regularity of the DIP joint 
space, with spurring present and subchondral erosions 
symmetrically along the radial aspect.  The diagnosis was a 
past history of injury to the left ring finger involving the 
flexor tendon and subsequent complications with its repair, 
with subsequent ankylosis of the DIP joint at 10 degrees with 
no active function of this joint, and degenerative changes.  

At VA examination in February 2004 the veteran described 
symptoms of constant pain and tingling in the left fourth 
finger.  He was able to perform all aspects of daily living.  
On examination, the veteran was able to tie his shoes, fasten 
buttons, and pick up a piece of paper and tear it with both 
hands with no problem.  His left fourth finger was 1cm short 
of approximating the transverse crease, and the examiner 
noted that the left fourth fingertip was 1cm shorter than the 
right.  

There was unfavorable ankylosis in the DIP joint of the left 
fourth finger as flexion was only possible to 5 degrees.  All 
other fingers had full range of motion.  X-ray of the left 
hand revealed narrowing and sclerosis of the left fourth DIP 
joint, with shortening of the distal phalanx, but no acute 
fracture or dislocation.  The diagnosis was status post 
fracture of the fourth distal phalanx of the left hand, with 
narrowing and sclerosis of the left fourth DIP joint with 
shortening of the distal phalanx.  

Post-operative residuals of a fractured distal phalanx of the 
fourth left finger are currently evaluated as noncompensable 
under Diagnostic Code 5227.  The Board notes that the rating 
criteria for ankylosis and limitation of motion of the 
fingers were amended in July 2002.  See 67 Fed. Reg. 48,784-
48, 787 (July 26, 2002).  The changes were effective as of 
August 26, 2002.  The Board will evaluate the veteran's claim 
under both sets of rating criteria.  See VAOPGCPREC 7-2003.

Prior to the August 26, 2002 revision, Diagnostic Code 5227 
provided a noncompensable evaluation for ankylosis of any 
finger other than the thumb, index finger, or middle finger.  
38 C.F.R. § 4.71a, Diagnostic Code 5227 (2002).  There has 
been no medical evidence of ankylosis in any other finger, 
thus, contemplation of the diagnostic codes evaluating 
unfavorable or favorable ankylosis of multiple digits is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5223 
(2002).  

A note to Diagnostic Code 5227 indicates that extremely 
unfavorable ankylosis could be rated as amputation.  
38 C.F.R. § 4.71a, Diagnostic Code 5227, Note (2002).  The 
veteran himself argued in his December 2003 substantive 
appeal that the evaluation of his fourth left finger should 
be contemplated under the rating criteria for amputation.  

Amputation of the ring finger is evaluated under Diagnostic 
Code 5155.  A 20 percent evaluation is warranted for 
amputation with metacarpal resection (more than one-half the 
bone lost) while a 10 percent evaluation is warranted for 
amputation without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5155 (2002).  

Even if the veteran's fourth left finger disability did 
approximate amputation, the disability is limited to the DIP 
joint.  All findings regarding the PIP and MP joint have been 
normal.  Therefore, the disability does not more nearly 
approximate amputation at the PIP joint or proximal thereto, 
and, thus, an increased evaluation under the rating criteria 
as in effect prior to August 26, 2002 is not warranted.  

Under the revised rating criteria, ankylosis of the ring or 
little finger continues to be rated as noncompensable whether 
unfavorable or favorable.  38 C.F.R. § 4.71a, Diagnostic Code 
5227 (2005).  However, the note to the revised version of 
this diagnostic code indicates that consideration should be 
given as to whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic 
Code 5227, Note (2005).  

The current version of Diagnostic Code 5155, evaluating 
amputation of the ring finger is the same as that utilized in 
2002.  Thus, as discussed above, an increased evaluation of 
the left fourth finger disability on this basis is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5155 (2005).  

The revised rating criteria, however, provide evaluation for 
limitation of motion of individual digits.  Under Diagnostic 
Code 5230, any limitation of motion of the ring or little 
finger warrants a noncompensable evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5230 (2005).   

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where, as 
here, the veteran is in receipt of the maximum evaluation 
based on limitation of motion and a higher rating requires 
ankylosis, these regulations are not for application.  
Johnston v. Brown, 10 Vet. App. 80 (1997).

Further, the amputation rule would preclude an initial 
compensable evaluation.  This rule states that the combined 
rating of disabilities of an extremity shall not exceed the 
rating for amputation at the elective level, were amputation 
to be performed.  38 C.F.R. § 4.68.   As discussed above, 
amputation at the DIP joint of the fourth left finger would 
not warrant a compensable evaluation, as that joint is not 
proximal to the PIP joint, as required for a minimum 
evaluation of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5155. 

Hence, the medical evidence does not demonstrate that the 
left fourth finger disability warrants a compensable initial 
evaluation under the old or new rating criteria.  38 C.F.R. 
§ 4.7.  

The Board finds that the noncompensable evaluation reflects 
the highest degree of disability of the fourth left finger 
since the grant of service connection.  Fenderson.  

The record does not reflect any, let alone frequent, 
hospitalization for residuals of the fracture of the left 
fourth finger.  Further, the veteran has not suggested, nor 
does the evidence reflect specific loss of income from lost 
work, thus, marked interference in employment has not been 
shown.  Therefore, referral for an extraschedular evaluation 
is not warranted.  38 C.F.R. § 3.321.  









						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a bilateral ankle 
condition is denied.  

Entitlement to service connection for a bilateral knee 
condition is denied.  

Entitlement to service connection for a bilateral elbow 
condition is denied.  

Entitlement to an initial compensable evaluation for 
dyshidrotic eczema is denied.  

Entitlement to an initial compensable evaluation for 
residuals of a fractured distal phalanx of the fourth finger 
of the left hand is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


